Citation Nr: 1212257	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for tremors, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1950 to June 1954 and July 1954 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for prostate cancer and tremors.  In March 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2006.

In June 2010, the Veteran presented sworn testimony during a Travel Board hearing in Los Angeles, California, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2010, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer, status post radical retropubic prostatectomy, and remanded his claims of entitlement to service connection for an acquired psychiatric disorder, raised at the June 2010 Board hearing, and tremors, to include as secondary to an acquired psychiatric disorder to the Appeals Management Center (AMC) for further evidentiary development, including developing and adjudicating the Veteran's psychiatric disorder claim, notifying him of any decision and his appellate rights, and readjudicating his tremors claim.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

After reviewing the record, the Board finds that the AMC has not complied fully with the August 2010 remand directives with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.  Additionally, as his claim for service connection for tremors is inextricably intertwined with his psychiatric disorder claim, as discussed more fully below, it must also be remanded.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and tremors, to include as secondary to an acquired psychiatric disorder.

The August 2010 Board remand directed the AMC to develop and adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and properly notify the Veteran of the decision and his appellate rights.  There is no indication in the claims file that the Veteran ever received a rating decision on the new issue of service connection for an acquired psychiatric disorder or his relevant appellate rights.  Rather, the AMC issued a February 2012 supplemental statement of the case stating that service connection for an acquired psychiatric disorder had been denied.  Neither the supplemental statement of the case, nor the accompanying notification letter, listed the Veteran's appellate rights.  Furthermore, the notification letter specifically stated that the supplemental statement of the case was "not a decision on any new issues."  As the AMC was directed to adjudicate the Veteran's psychiatric disorder claim in the first instance and inform him of any decision and any relevant appellate rights and the claims file is negative for any such adjudication or notification, the Board finds that the AMC did not fully comply with the August 2010 remand directives with regard to the Veteran's claim for service connection for an acquired psychiatric disorder.  As such, this claim must be remanded in order to comply with the August 2010 Board remand.  See Stegall, supra.

As a grant of service connection for an acquired psychiatric disability could impact the Veteran's claim for service connection for tremors, to include as secondary to an acquired psychiatric disability, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the development and adjudication of the Veteran's psychiatric disorder claim, the AMC must then readjudicate his claim for service connection for tremors, to include as secondary to an acquired psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claim of entitlement to service connection for an acquired psychiatric disorder should be appropriately developed and adjudicated.  The Veteran and his representative should be properly notified thereof and of his appellate rights.  The AMC is instructed that a supplemental statement of the case without notification of appellate rights is not sufficient development and initial adjudication of the claim.

2.  After adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran's claim of entitlement to service connection for tremors should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

